ADETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on October 23, 2020.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 11, and 16 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a 3D model engine,” “a graphical overlay engine,” and “a property propagation engine,”  in claims 11-15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a more detailed description of different modules/engines that allow for displaying and editing of object properties directly in the graphic view where the object graphics are displayed, which are critical or essential to the practice of the invention but not included in the claims (see Specification, as published, Fig. 2, ¶¶ 0045-57). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The instant Specification appears to describe what these modules/engines do but not how they are implemented, thus these engines appear to be black box recitation of structures to perform these functions.  
For example, “the graphical overlay engine 34” is described as including “an object selection module 36,” “a property selection module 38,” and “a property editing module 40,” and this engine can be in communication with “a property propagation module 42,” but there is no discussion in the instant Specification as to how this engine and/or corresponding modules are implemented, just what their function is.  While Specification states that this invention is directed towards 3D models of large-scale capital projects, there is nothing in the Specification that distinguishes the recited features/steps from features/steps available in projects that are not explicitly defined as capital projects (Paragraph 0044 of Specification, as published, states that “each object has a large number of associated properties” but there is no discussion as to how this “large number” necessitates a particular implementation of a solution).  Similarly, the instant Specification mentions making a change to a property value and propagating the change to all other instances of the object (see Specification, as published, ¶¶ 0069-70), but there is no discussion as to how this is achieved and how this is different from well-known implementations of property editing (i.e., quick properties) illustrated in the prior art.  In addition, the instant Specification mentions that editing a property may cause a visual change to the 3D model (see Specification, as published, ¶ 0075), but there is no discussion as to how this is achieved/implemented.


6.	Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claim 11 recites “a 3D model engine,” “a graphical overlay engine,” and “a property propagation engine,” but the instant Specification fails to define or sufficiently describe these terms.  For example, Paragraph 0046 of Specification (as published), states that “the 3D model engine may include, among other things, design programs, such as the SmartBuild and SmartPlant products” but this is not sufficient to sufficiently describe what does or does not constitute the 3D model engine.  Similarly, with respect to the “graphical overlay engine” and the “property propagation engine,” it is not clear if these “engines” are comprised entirely of software components or if they require particular hardware (see Paragraph 0054, as published, stating that “each of these components can be implemented in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components”).  

7.	Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim limitations reciting “a 3D model engine,” “a graphical overlay engine,” and “a property propagation engine” invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant Specification illustrates these engines in Figure 2 (see elements 22, 30, and 34) but the corresponding paragraphs merely state that these engines can be implemented in a variety of conventional manners, such as hardware, software, or combination of both. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

8.	Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Independent Claim 1 (and similarly, independent Claim 16) recites “receiving a selection … the receiving the selection defining one or more selected model objects; receiving one or more properties … the receiving the one or more properties defining one or more selected properties; … receiving a modification of a value of the one or more selected properties in the graphical overlay, the receiving the modification defining a modified property value,” but it is not clear how these receiving steps define the corresponding model objects, properties, and property values.  The instant Specification does not appear to explicitly define what the “defining” step comprises or does not comprise, thus it is not clear how these steps should be interpreted.


Claim Objections
9.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “receiving a selection of one or more model objects in, …” but there is missing text following “in” such as “a three-dimensional model” (see Claim 16) .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson, US 2011/0098985 A1, published on April 28, 2011, in view of AEC Software Technology, “Using Quick Properties to Edit Points in AutoCAD Civil 3D” (hereinafter QP Video), published on August 27,2012 on YouTube.com, available at https://youtu.be/xCI9MNlKr7g, and further in view of Cadalyst Videos, “AutoCAD Tip – Super Quick Properties (Lynn Allen/Cadalyst Magazine)” (hereinafter Cadalyst), published on April 11, 2012 on YouTube.com, available at https://youtu.be/h8dEmcD6L-4.
With respect to independent Claim 1, Lawson teaches a method of managing properties for model objects of a capital project, the method comprising: 
receiving a selection of one or more model objects in, the receiving the selection defining one or more selected model objects (see ¶¶ 0155, 0160, 0162-64, 0177, 0212-13, 0238-48, showing that a model comprises a plurality of items/elements/parts or one or more groups of items, comprising corresponding attributes and properties that can be manipulated via a GUI, where the GUI can be a repositionable floating window, and further showing selection of an object model and manipulation of corresponding properties).
receiving one or more properties of the selected model object to view in a graphical overlay, the receiving the one or more properties defining one or more selected properties (see ¶¶ 0212-13, showing a selection of an object model and corresponding properties; see also ¶¶ 0238-48).
directing generation of a graphical overlay adjacent to each of the one or more selected model objects in a graphical user interface that displays a 3D model of a capital project, the graphical overlay including values for the one or more selected properties (see Figs. 10, 29, ¶¶ 0162, 0177, showing that a repositionable floating window allowing for configuration of an object model’s properties can be displayed along with a 3D model of a project; see also discussion of QP Video and Cadalyst, below; see also § 112a rejection, above).
receiving a modification of a value of the one or more selected properties in the graphical overlay, the receiving the modification defining a modified property value; and propagating the modified property value to a database containing the values for the properties of the model objects (see ¶¶ 0163, 0212-13, 0238-48, showing manipulation of values for corresponding properties and saving those changes to the database).

It is noted that while Lawson does not appear to explicitly limit their invention to capital projects as recited herein, Lawson makes it clear that any activity, such as building information modeling or a capital project, can be managed using the described invention (see ¶¶ 0151-52; see also § 112(a) rejection, above, regarding “capital projects”).  
 In addition, while Lawson does not appear to explicitly illustrate the graphical overlay being generated next to the selected model object, a skilled artisan would understand that features described in Lawson could be implemented in the same manner as a well-known feature of “quick properties” as illustrated in QP Video and Cadalyst (it is noted that “quick properties” in QP Video and Cadalyst are illustrated in “AutoCAD Civil 3D” and AutoCAD 2009, but a skilled artisan would understand that a similar functionality can be achieved in any variation of CAD software, such as Navisworks described in Lawson; Applicant is invited to particularly point out how the instant claims (and corresponding support in the instant Specification) differ from “quick properties” and why the implementation illustrated in QP Video would not be able to solve the problem described in the instant Specification).  QP Video describes the “quick properties” feature of AutoCAD Civil 3D (see QP Video, particularly 1:21 – 1:31).  Cadalyst also illustrates the use of “quick properties” in AutoCAD 2009 (see Cadalyst, 0:23 – 1:34).  Both QP Video and Cadalyst illustrate a graphical overlay that allow that appears near the selected object model and allows for editing of the properties.  Accordingly, a skilled artisan would understand that a similar “quick properties” feature could be implemented in Lawson to assist with building information modeling in order to simplify the way in which actions are performed (see Lawson, ¶ 0009).

With respect to dependent Claim 2, Lawson in view of QP Video and Cadalyst teaches the method of claim 1, and further suggests receiving a selection of additional properties to view after displaying the graphical overlay; and displaying, in response to receiving a selection of additional properties, the additional properties in the graphical overlay (see QP Video, 2:00 - 2:08). 

With respect to dependent Claim 3, Lawson in view of QP Video and Cadalyst teaches the method of claim 1, and further suggests wherein the graphical overlay may be moved to a different location within the 3D model by a user input (see Lawson, ¶ 0177, QP Video 1:28 – 1:31).

With respect to dependent Claim 4, Lawson in view of QP Video and Cadalyst teaches the method of claim 1, and while Lawson in view of QP Video and Cadalyst does not appear to explicitly illustrate further comprising displaying a plurality of graphical overlays, wherein a respective graphical overlay is displayed for each selected object, a skilled artisan would understand that a plurality of dialog box cab be displayed concurrently such that the user needs to close each box before it is removed from the display (it is noted that QP Video mentions that multiple objects can be selected and that they are handled based on the PICKADD variable, see QP Video 1:45 – 2:08).

With respect to dependent Claim 6, Lawson in view of QP Video and Cadalyst teaches the method of claim 1, and further suggests wherein the selecting one or more model objects is selected by a user input in the 3D model, and the selecting one or more properties of the selected model object to view in a graphical overlay is made by a user input in a property selection window (see Lawson, ¶¶ 0212-13, 0238-48; see also QP Video, 1:21 – 1:31).

With respect to dependent Claim 7, Lawson in view of QP Video and Cadalyst teaches the method of claim 6, and further suggests wherein the property selection window is outside of the 3D model window (see Lawson, ¶ 0177, showing repositionable floating window; see also QP Video, 1:28 – 1:31).

With respect to dependent Claim 8, Lawson in view of QP Video and Cadalyst teaches the method of claim 6, and further suggests wherein the properties display in the graphical overlay are a function of the selecting one or more properties in the property selection window (see Cadalyst, 1:43 – 2:20, showing selection of properties to display in “quick properties”; see also QP Video, 0:22 – 1:20).

With respect to dependent Claim 9, Lawson in view of QP Video and Cadalyst teaches the method of claim 6, and further suggests wherein each one of the graphical overlays takes up a smaller amount of 2D area of the 3D model than the property selection window (see QP Video, 1:21 – 1:31).

With respect to dependent Claim 10, Lawson in view of QP Video and Cadalyst teaches the method of claim 6, and further suggests wherein the graphical overlay only displays selected properties from the property selection window (see QP Video, 0:22 – 1:20; see also Cadalyst, 1:43 – 2:20).


With respect to Claims 11-20, these claims are directed to a system and a computer program product comprising steps and/or features similar to those recited in Claims 1-4, 6, 8, and 10, respectively, and are thus rejected under a similar rationale as those claims, above.

11.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson in view of QP Video and Cadalyst, and further in view of  Kuscher et al. (hereinafter Kuscher), US 2015/0199093 A1, published on July 16, 2015.
With respect to dependent Claim 5, Lawson in view of QP Video and Cadalyst suggests the method of claim 4, and while Lawson in view of QP Video and Cadalyst does not appear to explicitly illustrate further comprising spacing out one or more of the plurality of graphical overlays so that they do not overlap, a skilled artisan would understand that displayed windows can be presented in various ways, including preventing windows to overlap or obstruct each other, as is well-known in the art, and as illustrated by the teachings of Kuscher.  Kuscher is directed towards intelligent window management where displayed windows are spaced using a grid (see Kuscher, Abstract).  Kuscher teaches placing windows in a manner so that they do not overlap in order to ensure that a window does not occlude another displayed window (see Kuscher, ¶ 0024).  Accordingly, it would have been obvious to modify the display of “quick properties” in Lawson (as modified by QP Video and Cadalyst) in the manner suggested by Kuscher in order to prevent newly displayed windows from occluding each other (see Kuscher, ¶¶ 0024, 0042).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179